Filed 6/2/21 In re Ashley A. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 In re ASHLEY A. et al., Persons                                 B307683
 Coming Under the Juvenile Court
 Law.                                                            (Los Angeles County
                                                                 Super. Ct. No. 20CCJP01419A-B)

 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 JHON A.,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Annabelle Cortez, Judge. Dismissed.
     Jesse F. Rodriguez, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Navid Nakhjavani, Principal
Deputy County Counsel, for Plaintiff and Respondent.
             ____________________________________

        In August 2020, having sustained an amended petition
under Welfare and Institutions Code section 300, the juvenile
court declared the children, Ashley A. and Kenny A., dependents
of the court, removed them from their father, Jhon A., and
released them to their mother. Jhon filed this appeal challenging
the removal order.
       On March 1, 2021 the juvenile court terminated its
jurisdiction with an order that awarded sole physical custody of
the children to their mother and joint legal custody to her and
Jhon. The court stayed its order terminating jurisdiction pending
receipt of a proposed juvenile custody order, which the court
received, signed, and filed on March 8, 2021. Jhon did not appeal
from the order terminating jurisdiction.
       “An order terminating juvenile court jurisdiction generally
renders an appeal from an earlier order moot. [Citations.] ‘[T]he
critical factor in considering whether a dependency appeal is
moot is whether the appellate court can provide any effective
relief if it finds reversible error.’” (In re Rashad D. (2021)
63 Cal.App.5th 156, 163; see In re J.P. (2017) 14 Cal.App.5th 616,
623 [a dependency “‘“appeal becomes moot when, through no
fault of the respondent, the occurrence of an event renders it
impossible for the appellate court to grant the appellant effective
relief”’”]; In re E.T. (2013) 217 Cal.App.4th 426, 436 [“[a]n appeal
may become moot where subsequent events, including orders by
the juvenile court, render it impossible for the reviewing court to




                                 2
grant effective relief”].) Generally, on appeal from an earlier
order of the juvenile court, “an appeal from the orders
terminating jurisdiction and awarding custody is necessary for
this court to be able to provide effective relief. Unless the
appellate court reverses or vacates the order terminating
dependency, the juvenile court has no jurisdiction to conduct
further hearings in the now-closed case, including modification of
its custody order.” (In re Rashad D., at p. 164; see Welf. & Inst.
Code, § 304 [juvenile court has exclusive jurisdiction to hear
proceedings regarding custody “until the time that the petition is
dismissed or dependency is terminated”]; Cal. Rules of Court,
rule 5.620(a) [same].)
       On May 13, 2021 we notified the parties that, because the
juvenile court’s order terminating jurisdiction in this case is final,
it appears we can provide no effective relief in this appeal. (See
In re Rashad D., supra, 63 Cal.App.5th at pp. 164-165 [“because
the juvenile court terminated its jurisdiction over [the child] and
that termination is final, a remand for further proceedings in the
juvenile court would be meaningless”].) We advised Jhon we
intended to dismiss the appeal as moot unless he established in a
written submission that we should not. Jhon did not respond.
We therefore dismiss the appeal as moot.



                   SEGAL, J.

      We concur:



                   PERLUSS, P. J.            FEUER, J.




                                  3